FILED
                             NOT FOR PUBLICATION                           MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARTURO GUX GOUXLA,                               No. 11-72537

               Petitioner,                       Agency No. A095-757-431

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Arturo Gux Gouxla, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009), and we dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the IJ’s denial of Gouxla’s asylum and CAT

claims. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (no jurisdiction

over legal claims not presented to the BIA).

      Gouxla fears harm by individuals with whom he had a land dispute between

1988 and 1990. Substantial evidence supports the agency’s denial of withholding

of removal because Gouxla failed to establish the Guatemalan government was

unable or unwilling to control these individuals. See Rahimzadeh v. Holder, 613

F.3d 916, 920 (9th Cir. 2010).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                    11-72537